Citation Nr: 0415011	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-10 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active duty in the United States Army from 
August 1966 to July 1968, including one year in Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that denied the appellant's claim of entitlement to 
service connection for PTSD and a back disability.

In a VA Form 9 dated in March 2003, the appellant submitted a 
request for a Travel Board hearing.  In May 2003, the 
appellant agreed in writing to participate in a 
videoconference hearing and waived his right to appear 
personally before the Board.  That videoconference hearing 
was scheduled for April 20, 2004, but the appellant failed to 
report.  There was no indication that there was good cause 
for his failure to report; nor has it been indicated that 
there is a desire to reschedule that hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d).  
The case is therefore ready for appellate review.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
RO for action as described below.

The record contains a July 26, 1994 decision of an 
Administrative Law Judge that granted Social Security 
Administration (SSA) disability benefits.  However, complete 
copies of the medical records upon which that disability 
award was based, as well as the associated List of Exhibits, 
have not been made part of the claims file.  All of these 
records should be obtained and associated with the claims 
file.

In a VA Form 21-4138 submitted in January 2002, the appellant 
stated that he had received treatment for both his back and 
PTSD at the VA Medical Center in Iowa City.  However, no VA 
treatment records have been associated with the claims file.  
All of these records should be obtained and associated with 
the claims file.

In addition, this is a case in which none of the appellant's 
service medical records or service personnel records is in 
evidence.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

Here, there is no indication that the RO undertook a search 
for alternative medical records.  After the National 
Personnel Records Center (NPRC) notified the RO in August 
2002 that NPRC was unable to locate the requested records, 
the RO did not search further.  The VA Adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in cases such as the veteran's.  A non-exhaustive 
list of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians from whom a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (October 6, 1993).  
The RO must take steps to identify and obtain alternate 
records for the appellant.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims for 
service connection and of what part of 
such evidence he should obtain and what 
part the RO will yet attempt to obtain on 
his behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  The RO should take all appropriate 
steps to secure the service medical and 
personnel records or alternative records 
for the appellant.  The veteran should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claims of service 
connection.  Any evidence obtained should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
the List of Exhibits associated with the 
July 1994 SSA Administrative Law Judge 
(ALJ) decision, as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
initial or continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

4.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for his back or PTSD.  After 
obtaining the appropriate signed 
authorization(s) for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant, 
and his representative, if any, should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.

5.  After the above development is 
completed, the RO should determine 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

6.  If it is determined that the 
appellant is a veteran of combat or if 
there are any verified non-combat 
stressors, the RO should list the 
verified stressors, if any, and arrange 
for a VA psychiatric examination of the 
appellant to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's verified inservice 
stressor(s) or combat experience.  The 
entire claims file must be reviewed by 
the VA examiner in conjunction with the 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran has PTSD.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the credible "stressor(s)" 
that caused the disorder, and the 
evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressors the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically explained.

7.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

8.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.304; Pentecost v. Principi, 
16 Vet. App. 124 (2002); Cohen v. Brown, 
10 Vet. App. 128 (1997); and VAOPGCPREC 
12-99 (O.G.C. Prec. 12-99).  All relevant 
evidence of record should be addressed.  
The appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

